Citation Nr: 1730726	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  11-29 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a groin rash.

2.  Entitlement to service connection for any skin disability, to include as due to herbicide agent exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to August 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claims of entitlement to service connection for a skin disorder.  

In an October 2011 substantive appeal, the Veteran requested a Travel Board hearing.  However, in January 2015, he amended this request to a videoconference hearing.  Subsequently, he withdrew his hearing request in a July 2015 statement.  Therefore, the Board deems the Veteran's request for a hearing withdrawn.  See 38 C.F.R § 20.704(e) (2016).

The Board notes that the Veteran filed a claim for entitlement to service connection for a groin rash in May 1978, which was denied in a September 1978 rating decision.  The Veteran did not appeal this denial of service connection.  The Board is reopening the Veteran's claim herein, and expanding it to include consideration as to whether service-connection may be warranted for any diagnosed skin condition.   C.f., Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has characterized the appeal as encompassing both matters set forth on the title page.

The Board observes that, in April 2016, the Veteran filed a Notice of Disagreement (NOD) with a March 2016 rating decision that denied him service connection for depression.  Typically, when there has been an initial RO adjudication of a claim and a NOD has been filed as to its denial, the appellant is entitled to a Statement of the Case (SOC), and the RO's failure to issue a Statement of the Case is a procedural defect requiring remand. Manlincon v. West, 12 Vet. App. 238 (1999). However, in this case, in response to the Veteran's NOD, the RO issued a letter on April 27, 2016 acknowledging the NOD, and recognizing the Veteran's election of the Decision Review Officer (DRO) process to handle his appeal.  As the RO has acknowledged receipt of the NOD, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238  (1999), where a NOD had not been recognized. As the RO is properly addressing the NOD, no action is warranted by the Board.

The issue of entitlement to service connection for a skin disorder, to include as due to herbicide agent exposure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 1978 rating decision denied service connection for a groin rash; the Veteran did not file a notice of disagreement, nor did he file new and material evidence within one year.

2.  Evidence received since the September 1978 rating decision is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and raises a reasonable possibility of substantiating the claim for service connection on the merits.


CONCLUSIONS OF LAW

1.  The September 1978 rating decision that denied service connection for a groin rash is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  As new and material evidence has been received, the claim for service connection for a groin rash is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO last denied the Veteran's claim of entitlement to service connection for a groin rash in a September 1978 rating decision.  At that time, the pertinent evidence of record included an August 1978 VA skin examination.  In its September 1978 rating decision, the RO denied the claim based on a finding that the condition was not shown by the evidence of record.

The Veteran was notified of the September 1978 rating decision in a letter dated in October 1978.  The Veteran did not appeal the September 1978 rating decision, nor did he submit additional evidence within one year of that decision in support of his groin rash claim.  As such, the RO's September 1978 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

For applications to reopen filed after August 29, 2001, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened; and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In this case, the newly submitted evidence pertaining to the Veteran's groin rash consists, in part, of assertions the Veteran made to VA practitioners in October 2006, March 2008, and April 2009 that he intermittently had an itching rash from his head to his toes.  Additionally, the Veteran indicated to a VA practitioner in April 2009 that the rash started in 1976 and appeared as skin redness and red blotches that itched.  A VA practitioner diagnosed the Veteran with dermatitis in May 2014, and the Veteran has suggested that the groin rash he suffered in service is the same as the intermittent rash that covers his entire body for which he currently seeks service-connection.  The Board finds that this additional evidence confirming the presence of a skin disorder, and suggesting that such disorder is related to the symptoms the Veteran had in service, relates to the open medical question as to whether the Veteran has a skin disorder that had its onset in, or is otherwise related to service.  The evidence is new, material and serves to reopen the claim.  To this extent only, the appeal is granted.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a groin rash is reopened.


REMAND

The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's claim for entitlement to service connection for a skin condition is to be considered on a direct service connection basis, to include as due to exposure to herbicide agents.  While the Veteran has primarily contended that his skin condition is had its onset during service, he reported a skin rash as his chief complaint during an Agent Orange Registry Examination in April 2009.  In this regard, he contends that he was exposed to herbicide agents while on active duty in the Philippines and/or in the Northern Training Area of Okinawa, Japan.

If a Veteran was exposed to herbicide agents during active service, certain diseases, including various skin conditions, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicide agents may be established by showing that a disorder resulting in disability or death was, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

By regulation, VA does not recognize a presumption of exposure to herbicide agents based on service in Japan or in the Philippines.  VA and the Department of Defense have identified countries where herbicide agents were used; Japan and the Philippines are not identified countries.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H.7.a.  However, the RO has made no inquiries or formal findings as to the Veteran's claimed herbicide agent exposure.  Therefore, a remand is necessary to determine if the Veteran's claim of herbicide agent exposure can be confirmed.

On remand, the AOJ should follow the M21-1 requirements for verifying herbicide agent exposure outside of Vietnam in order to determine whether he was exposed to herbicide agents while serving in Japan or the Philippines. 

Additionally, VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  

The Veteran's medical records reflect that he has been diagnosed with dermatitis. See May 2014 Emergency Triage Note.  He contends that his skin rashes and irritations began while in service and have continued post service.  See October 2011 VA Form 9.  Service treatment records support the Veteran's statements that he was treated for a skin rash on several occasions while in service.  See December 1974 Health Record, March 1976 Health Record, October 1976 Health Record, and August 1977 Health Record.  

Therefore, regardless of whether exposure to herbicide agents is confirmed, the Board finds that the Veteran has met the criteria for an examination to determine whether he has a skin disorder related to service.  The Board notes that the Veteran's skin rashes are not always in an active phase.  To the extent possible, the Veteran should be provided with a VA examination during an active phase of any skin disorder.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify, submit or authorize VA to obtain any VA or private treatment records not already on file that he believes are pertinent to his appeal.

2.  Follow M21-1 requirements for verifying herbicide agent exposure outside of Vietnam in order to determine whether the Veteran was exposed to herbicide agents while serving in the Philippines or the Northern Training Area of Okinawa, Japan.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any skin disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  All appropriate tests and studies should be accomplished and all clinical findings and each skin diagnosis must be reported in detail.  If possible, the examination should take place during an active phase of his skin disability.

Please identify any skin disorders diagnosed at any point during the appeal period.  In this regard, VA treatment notes show diagnoses of and treatment for dermatitis.  See May 2014 Emergency Triage Note.

With regard to each skin disorder identified, provide an opinion regarding the relationship between each diagnosed skin disability and service.  Each opinion must be addressed using the following criteria:  Is it at least as likely as not (50 percent or greater probability) that any diagnosed skin disability had its onset in, or is otherwise related to the Veteran's period of active duty service?  The examiner must consider the Veteran's service treatment records indicating treatment of skin rashes, as well as the statements made by the Veteran about his skin problems and treatment in service.  

A complete rationale should be given for all opinions and conclusions rendered.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claim on appeal should be readjudicated based on the entirety of the evidence.  If the claim remains denied, issue the Veteran and his representative a Supplemental Statement of the Case, and allow an appropriate period of time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


